  RECElVED
   Case: 4:19-cv-03082-JCH            Doc. #: 1 Filed: 11/12/19 Page: 1 of 6 PageID #: 1
  .NOV 12 2019
 u.s. District Court            UNITED STATES DISTRICT COURT FOR
Eastern District of MO          THE EASTERN DISTRICT OF MISSOURI

.0f,{f(jl_ ~~ )A~~fl DIVISION
      .    t)n e~t f 0 t- ~ Complaint for a Civil Case


                                    k', B              ~
      (Write the full name of each plaintiff           )           Case No.
      who is filing this complaint. If the             )           (to be assigned by Clerk of·
      names of all the plaintiffs cannot fit in        ~           District Court)
      the space above, please write "see
      attached" in the space and attach an             )
      additional page with the full list of            )            Plaintiff reque.ssttyflsi~I by jury:
      nam(?)                              ,            )             D Yes       [iZf No
      Kobefl+- h, ~weur1~~tt ~
      v.
  , of
  '
                             ))
   ~e30. I ~N1ce:s o f &s~rn~
             fYris soue'                               )
                                                       )
    (Write the full name of each defendant.
                                                       )
    The caption must include the names of
                                                       )
  , all of the parties. Fed. R. Civ. P. lO(a).
                                                       )
    Merely listing one party and writing "et
                                                       )
    al." is insufficient. Attach additional
                                                       )
    sheets if necessary.)



                                           CIVIL COMPLAINT

                                                  NOTICE:

      Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
      public access to electronic court files. Under this rule, papers filed with the court should not
      contain: an individual's full social security number or full birth date, the full name of a person
      known to be a minor, ·or a complete financial account number. A filing may include only: the last
      four digits of a social security number, the year of an individual's birth, a minor's initials, and the
      last four digits ofa financial account number.

      Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or .witness
      statements, or any other materials to the Clerk's Office with this complaint.

      In order for your complaint to be filed, it must be accompanied by the $400.00 filing fee or an
      application to proceed withoutprepayingfees or costs.
 Case: 4:19-cv-03082-JCH Doc. #: 1 Filed: 11/12/19 Page: 2 of 6 PageID #: 2




· I.   The Parties to This Complaint

       A.     The Plaintiff(s)

       Provide the information below for each plaintiff named in the complaint. Attach
       additional pages if needed.

              Name
              Street Address
              City and County
              State and Zip Code
              Telephone Number
              E-mail Address




       B.     The Defendant(s)

       Provide the information below for each defendant named in the complaint, whether the
       defendant is an individual, a government agency, an organization, or a corporation. For
       an individual defendant, include the person's job or title (if known). Attach additional
       pages if needed.



       Defendant No. 1

              Name
              Job or Title
              Street Address
              City and County
              State and Zip Code
              Telephone Number
              E-mail Address


              (If more than one defendant is named in the complaint, attach an additional
              page providing the same information for each additional defendant. If you are
              suing for violation of your civil rights, you must state whether you are suing
              each defendant in an official capacity, individual capacity, or both.)




                                               2
Case: 4:19-cv-03082-JCH Doc. #: 1 Filed: 11/12/19 Page: 3 of 6 PageID #: 3




II.   Basis for Jurisdiction
      Federal courts are courts of limited jurisdiction (limited power). Generally, only three
      types of cases can be heard in federal court. Provide the information for this case.
      (Include all information that applies to your case)


      A.      Federal question
      List the specific federal statutes, federal treaties, and/or provisions of the United States
      Constitution that are at i~sue in this case.    Nej I;9e ()ce.     I


       l~jcd       (Yla.lp lo.cJice;       [r'lof°,OflCLl cAl6fr-ef6
       in +~flt/u(I~ ;~
      i~fHcf1of1 ~oH~ d~t>h-e~.1'
      B.      Suit against the Federal Government, a federal official, or federal agency
      List the federal officials or federal agencies involved, if any.
                      L-{'._   cJ :;e ('\/ 10"-s of- &                   51-erf'._ ·
                            5 M\ S5<)u (L. l

      C.      Diversity of Citizenship
      These are cases in which a citizen of one State sues a citizen of another State or nation,
      and the amount at stake is more than $75,000. In a diversity of citizenship case, no
      defendant may be a citizen of the same State as any plaintiff.


              I.      The Plaintiff(s)

                      The plaintiff, (name)   lie.rra. Sb;Ja Jdlb1)M,
                      State of (name) f'\\-?Sx,i<L\
                                                                                 is a citizen of the



                      (If more than one plaintiff is named in the complaint, attach an additional
                      page providing the same information for each additional plaintiff.)




                                                  3
Case: 4:19-cv-03082-JCH Doc. #: 1 Filed: 11/12/19 Page: 4 of 6 PageID #: 4


            2.     The Defendant(s)

            If the defendant is an individual


                   The defendant, (name)     Rober/ j__c, 5(/Jf!.qrt'tJf1311.          , is a citizen
                                                     <       ('            /

                   of the State of (name)    (U/ f ??oJR_.· (                        Or is a citizen




            If the defendant is a corporation

                   The defendant, (name)     (Qberf- b1 5wea.ri jerL.__        f1

                   is incorporated under the laws of the State of (name)

                   A. tjal ~ryl U,5 r:fi;;.Jem ;Ji~nd has its principal place of
                    business in the State of (name)      ~~~~~~~~~~~~~~
                                                                                                  Or

                   is incorporated under the laws of the State of (foreign nation)


                    ~~~~~~~~~~~~~~~~
                                                                    , and has its principal place


                   ofbusiness in (name)     j, if!jrJ :)ecv{&6 o (! £.o.f,/..efn A)J .S :5 0 <.R;
                   (If more than one defendant is named in the complaint, attach an
                   additional page providing the same information for each additional
                   defendant.)

            3.     The Amount iri Controversy

            The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
            owes or the amount at stake----is more than $75,000, not counting interest and
            costs of court, because (explain):        ·




                                                .4
        Case: 4:19-cv-03082-JCH Doc. #: 1 Filed: 11/12/19 Page: 5 of 6 PageID #: 5


        III.   Statement of Claim
        Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
        every defendant you have named in this complaint, you must state what he or she personally did
        to harm you. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
_:;j·   cases or statutes. You may attach additional pages if necessary.

        Your statement of claim must include all of the following information:

                                                         I fl     A          {) 'ti~-. t{,.tfi~j)
                                                                                 /}
               1.    . What happened to you? ~Of ()ff. trvad.eorCvt1& 1 ~
               2.      Whendidithappen?..'.)- 1'1r                    u/,111       ~
               3.      Where did it happen? 5 f-. 1.-rM.5 A q cg""J'I       ~
               4.      What injuries did you suffer?~ C:!A"cf,~/ oli 6 hr.es s pail\.               cd 5vf-f'.er;r1J-
               5.      What diyach defendant personally do, or fail to do, to harm you?
                      /~j a_/{ r. r.epw-4'1" 0e. ..{; I( f-tt~ _corv-ecf-lflf-v1r-n. .~h_uv­
                     w1t1' t-11<..-- (.e..JIL-fs;·, 'ff IJ><- --K.e. ;i1d1er1-~ tNuf-wt:<-5
                     puf- CJfL   4     n~- duf... 1-o Wiri r cf? Grvon__. .




        IV.    Relief
               State briefly and precisely what damages or other relief you want from the Court. Do
               not make legal arguments.




                                                        5
Case: 4:19-cv-03082-JCH Doc. #: 1 Filed: 11/12/19 Page: 6 of 6 PageID #: 6


          Do you claim the wrongs alleged in your         c~int are continuing to occur now?
                                             Yes~No D
                 Do you claim actual damages f7···
                                              rt ·acts a.11.eged in your complaint?
                                             YesE'J No         D
                             Do you claim punit::/rtetary damages?

                                             Yes{LJ' No        D
 If you indicated that you claim actual damages or punitive monetary damages, state the
 amounts claimed and the reasons you claim you are entitled to recover these damages.
     /tJ1 ff/J/J 11 e~IJ3eY?.f /nP-(IL h 0v1               of ~71rh~ o1;-~h-e-&
     C,Clvc,-e...cf -A>" ~ ~ cvvid tv1j c...h ~Joi,
r;; ()"O'(f [.ejcd ~lfl"',;cvfioe 1.breo-c h o f ~\ Juclc;r~ d.Jt-Cf,
 1
          brecvh o ·{::.. Coflhctcl- ,

V.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
        knowledge, information, and belief that this complaint: (1) is not being presented for an
        improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
        cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
        extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support
        after a reasonable opportunity for further investigation or discovery; and (4) the
        complaint otherwise complies with the requirements of Rule 11.

       I agree to provide the Clerk's Office with any changes to my address where case-related
       papers may be served. I understand that my failure to keep a current address on file with
       the Clerk's Office may result in the dismissal of my case.




         I declare under penalty of perjury that the foregoing is true and correct.




                                             S ()                  w~
                               Signed this                day of====='======' 20         f3_.




                                                      6
